 



Exhibit 10.5
Restricted Stock Agreement
Flowserve Corporation
2004 Stock Compensation Plan
          This Restricted Stock Agreement (the “Agreement”) is made and entered
into by and between Flowserve Corporation, a New York corporation (the
“Company”) and «First_Name» «Last_Name» (the “Participant”) as of
                    , 2007 (the “Date of Grant”).
W I T N E S S E T H
          WHEREAS, the Company has adopted the Flowserve Corporation 2004 Stock
Compensation Plan (the “Plan”) to strengthen the ability of the Company to
attract, motivate and retain Employees, Outside Directors and Consultants who
possess superior capabilities and to encourage such persons to have a
proprietary interest in the Company; and
          WHEREAS, the Organization and Compensation Committee of the Board of
Directors of the Company believes that the grant of Restricted Stock to the
Participant as described herein is consistent with the stated purposes for which
the Plan was adopted; and
          NOW, THEREFORE, in consideration of the mutual covenants and
conditions hereafter set forth and for other good and valuable consideration,
the Company and the Participant agree as follows:

  1.   Restricted Stock

          In order to encourage the Participant’s contribution to the successful
performance of the Company, and in consideration of the covenants and promises
of the Participant herein contained, the Company hereby grants to the
Participant as of the Date of Grant, an Award of «M___of_Shares_Granted» shares
of Common Stock, subject to the conditions and restrictions set forth below and
in the Plan (the “Restricted Stock”).

  2.   Restrictions on Transfer Before Vesting

  (a)   The Restricted Stock will be transferred of record to the Participant
and a certificate or certificates representing said Restricted Stock will be
issued in the name of the Participant immediately upon the execution of this
Agreement. Each of such Restricted Stock certificates will bear a legend as
provided by the Company, conspicuously referring to the terms, conditions and
restrictions as permitted under Section 15.9 of the Plan. The Company either
shall retain custody of such Restricted Stock certificate(s) prior to vesting
(the “Restriction Period”) or require the Participant to enter into an escrow
arrangement under which such Restricted Stock certificate(s) will be held by an
escrow agent. Certificates for shares of Common Stock free of restriction under
this Agreement and the Plan shall be delivered to the Participant promptly
after, and only after, the Restriction Period expires without forfeiture in
respect of such shares of Common Stock. The delivery of any shares of Restricted
Stock pursuant to this Agreement is subject to the provisions of Paragraph 8
below. The Participant, by his or her acceptance of this Agreement, shall
irrevocably grant to the Company a power of attorney to transfer any shares
forfeited pursuant to Paragraph 3 and agrees to executive any documents
requested by the Company in connection with

1



--------------------------------------------------------------------------------



 



      such forfeiture and transfer. The provisions of this Paragraph 2 shall be
specifically performable by the Company in a court of equity or law.     (b)  
Absent prior written consent of the Committee, the shares of Restricted Stock
granted hereunder to the Participant may not be sold, assigned, transferred,
pledged or otherwise encumbered, whether voluntarily or involuntarily, by
operation of law or otherwise, from the Date of Grant until said shares shall
have become vested in the Participant over the three-year period following the
Date of Grant in accordance with the following table, or as otherwise provided
in Paragraph 3.

          Aggregate Percentage of Shares of     Restricted Stock Granted herein
which are Date   Vested 02/22/08   331/3% 02/22/09   662/3% 02/22/10   100%

  (c)   Consistent with the foregoing, except as contemplated by Paragraph 5, no
right or benefit under this Agreement shall be subject to transfer,
anticipation, alienation, sale, assignment, pledge, encumbrance or charge,
whether voluntary, involuntary, by operation of law or otherwise, and any
attempt to transfer, anticipate, alienate, sell, assign, pledge, encumber or
charge the same shall be void. No right or benefit hereunder shall in any manner
be liable for or subject to any debts, contracts, liabilities or torts of the
person entitled to such benefits. If the Participant or his Beneficiary
hereunder shall become bankrupt or attempt to transfer, anticipate, alienate,
assign, sell, pledge, encumber or charge any right or benefit hereunder, other
than as contemplated by Paragraph 7, or if any creditor shall attempt to subject
the same to a writ of garnishment, attachment, execution, sequestration, or any
other form of process or involuntary lien or seizure, then such right or benefit
shall cease and terminate.

  3.   Effect of Termination of Employment or Services

  (a)   The Restricted Stock granted pursuant to this Agreement shall vest in
accordance with the vesting schedule reflected in Paragraph 2(b) above, as long
as the Participant remains employed by or continues to provide services to the
Company or a Subsidiary. If, however, either:

  (i)   the Company and its Subsidiaries terminate the Participant’s employment
(or if the Participant is not an Employee, determine that the Participant’s
services are no longer needed), or     (ii)   the Participant terminates
employment (or if the Participant is not an Employee, ceases to perform services
for the Company and its Subsidiaries),

then the shares of Restricted Stock that have not previously vested in
accordance with the vesting schedule reflected in Paragraph 2(b) above, as of
the date of

2



--------------------------------------------------------------------------------



 



such termination of employment (or cessation of services, as applicable), shall
be forfeited by the Participant to the Company.

  (b)   Notwithstanding Paragraph 3(a) above, upon the cessation of the
Participant’s employment or services (whether voluntary or involuntary), the
Committee may, in its sole and absolute discretion, elect to accelerate the
vesting of some or all of the unvested shares of Restricted Stock.

  4.   Limitation of Rights         Nothing in this Agreement or the Plan shall
be construed to:

  (a)   give the Participant any right to be awarded any further Restricted
Stock or any other Award in the future, even if Restricted Stock or other Awards
are granted on a regular or repeated basis, as grants of Restricted Stock and
other Awards are completely voluntary and made solely in the discretion of the
Committee;     (b)   give the Participant or any other person any interest in
any fund or in any specified asset or assets of the Company or any Subsidiary;
or     (c)   confer upon the Participant the right to continue in the employment
or service of the Company or any Subsidiary, or affect the right of the Company
or any Subsidiary to terminate the employment or service of the Participant at
any time or for any reason.

  5.   Prerequisites to Benefits

          Neither the Participant, nor any person claiming through the
Participant, shall have any right or interest in the Restricted Stock awarded
hereunder, unless and until all the terms, conditions and provisions of this
Agreement and the Plan which affect the Participant or such other person shall
have been complied with as specified herein.

  6.   Rights as a Stockholder

          Subject to the limitations and restrictions contained herein, the
Participant (or Beneficiary) shall have all rights as a stockholder with respect
to the shares of Restricted Stock, including the right to vote and receive
dividends.

  7.   Successors and Assigns

          This Agreement shall bind and inure to the benefit of and be
enforceable by the Participant, the Company and their respective permitted
successors and assigns (including personal representatives, heirs and legatees),
except that the Participant may not assign any rights or obligations under this
Agreement except to the extent and in the manner expressly permitted herein.

  8.   Securities Act

          The Company will not be required to deliver any shares of Common Stock
pursuant to this Agreement if, in the opinion of counsel for the Company, such
issuance would violate the Securities Act of 1933, as amended (the “Securities
Act”) or any other applicable federal or state securities laws or regulations.
The Committee may require that the Participant, prior to the issuance of any
such shares,

3



--------------------------------------------------------------------------------



 



sign and deliver to the Company a written statement, which shall be in a form
and contain content acceptable to the Committee, in its sole discretion
(“Investment Letter”):

  (a)   stating that the Participant is acquiring the shares for investment and
not with a view to the sale or distribution thereof;     (b)   stating that the
Participant will not sell any shares of Common Stock that the Participant may
then own or thereafter acquire except either:

  (i)   through a broker on a national securities exchange or     (ii)   with
the prior written approval of the Company; and

  (c)   containing such other terms and conditions as counsel for the Company
may reasonably require to assure compliance with the Securities Act or other
applicable federal or state securities laws and regulations.

  9.   Federal and State Taxes

  (a)   Any amount of Common Stock that is payable or transferable to the
Participant hereunder may be subject to the payment of or reduced by any amount
or amounts which the Company is required to withhold under the then applicable
provisions of the Internal Revenue Code of 1986, as amended (the “Code”), or its
successors, or any other federal, state or local tax withholding requirement.
When the Company is required to withhold any amount or amounts under the
applicable provisions of the Code, the Company shall withhold from the Common
Stock to be issued to the Participant a number of shares necessary to satisfy
the Company’s withholding obligations. The number of shares of Common Stock to
be withheld shall be based upon the Fair Market Value of the shares on the date
of withholding.     (b)   Notwithstanding Paragraph 9(a) above, if the
Participant elects, and the Committee agrees, the Company’s withholding
obligations may instead be satisfied as follows:

  (i)   the Participant may direct the Company to withhold cash that is
otherwise payable to the Participant;     (ii)   the Participant may deliver to
the Company a sufficient number of shares of Common Stock then owned by the
Participant to satisfy the Company’s withholding obligations, based on the Fair
Market Value of the shares as of the date of withholding;     (iii)   the
Participant may deliver sufficient cash to the Company to satisfy its
withholding obligations; or     (iv)   any combination of the alternatives
described in Paragraphs 9(b)(i) through 9(b)(iii) above.

  (c)   Authorization of the Participant to the Company to withhold taxes
pursuant to one or more of the alternatives described in Paragraph 9(b) above
must be in a form and content acceptable to the Committee. The payment or
authorization to

4



--------------------------------------------------------------------------------



 



      withhold taxes by the Participant shall be completed prior to the delivery
of any shares pursuant to this Agreement. An authorization to withhold taxes
pursuant to this provision will be irrevocable unless and until the tax
liability of the Participant has been fully paid.

  10.   Adjustment of Number of Shares of Restricted Stock

          The number of shares of Restricted Stock granted hereunder shall be
subject to adjustment in accordance with Articles 11 and 12 of the Plan.

  11.   Definitions; Copy of Plan

          Except as specifically provided otherwise herein, all capitalized
terms used in this Agreement shall have the same meanings ascribed to them in
the Plan. By the execution of this Agreement, the Participant acknowledges
receipt of a copy of the Plan.

  12.   Administration

          This Agreement is subject to the terms and conditions of the Plan. The
Plan will be administered by the Committee in accordance with its terms. The
Committee has sole and complete discretion with respect to all matters reserved
to it by the Plan and the decisions of the majority of the Committee with
respect to the Plan and this Agreement shall be final and binding upon the
Participant and the Company. In the event of any conflict between the terms and
conditions of this Agreement and the Plan, the provisions of the Plan shall
control.

  13.   No Right to Stock

          No Participant and no beneficiary or other person claiming under or
through such Participant shall have any right, title or interest in any shares
of Common Stock allocated or reserved under the Plan or subject to this
Agreement, except as to such shares of Common Stock, if any, that have been
issued or transferred to such Participant.

  14.   Notice

          Any notice to be given to the Company or the Committee shall be
addressed to the Company in care of its Secretary at its principal office. Any
such notice shall be in writing and shall be delivered personally or shall be
sent by first class mail, postage prepaid, to the Company.

  15.   Amendments

          This Agreement may be amended only by a written agreement executed by
the Company and the Participant. Any such amendment shall be made only upon the
mutual consent of the parties, which consent (of either party) may be withheld
for any reason.

  16.   Governing Law

          This Award Agreement shall be governed by, construed and enforced in
accordance with the laws of the State of Texas.

5



--------------------------------------------------------------------------------



 



  17.   Definitions

          All capitalized terms in this Agreement shall have the meanings
ascribed to them in the Plan unless otherwise defined in this Award Agreement.
          IN WITNESS WHEREOF, the Company has caused this Agreement to be duly
executed by its officers thereunto duly authorized, and the Participant has
hereunto set his hand as of the day and year first above written.

             
 
                FLOWSERVE CORPORATION         By:    
 
           
 
  Name:        
 
           
 
           
 
  Title:        
 
                «First_Name» «Last_Name»    
 
           
 
  Name:        
 
           

6